[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                  FILED
                                                       U.S. COURT OF APPEALS
                              No. 08-11286               ELEVENTH CIRCUIT
                                                           JANUARY 15, 2009
                          Non-Argument Calendar
                                                          THOMAS K. KAHN
                        ________________________
                                                               CLERK

                   D. C. Docket No. 07-60770-CV-CMA
                      BKCY No. 97-25645-BKC-PG

In Re: BARON'S STORES, INC.,                            Debtor.
_________________________________________

BARON'S STORES, INC.,
NORMAN LANSON,
MERYL LANSON,

                                                         Plaintiffs-Appellants,
                                  versus
MARK COOPER,
COOPER & WOLF,
RONALD C. KOPPLOW,
KOPPLOW & FLYNN,
SONYA SALKIN, et al.,

                                                        Defendants-Appellees.
                        ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________
                            (January 15, 2009)


Before CARNES, BARKETT and WILSON, Circuit Judges.
PER CURIAM:

       Meryl M. Lanson and Norman Lanson ( the “Lansons”), proceeding pro se,

and Baron’s Stores, Inc. (“Baron’s”),1 appeal the district court’s order, affirming

the bankruptcy court’s decision finding that attorneys Marc Cooper, Ronald

Kopplow, and Sonya Salkin (collectively “the attorneys”), who worked on behalf

of Baron’s during its bankruptcy proceedings, did not perpetrate a fraud on the

bankruptcy court.

       We examine independently the factual and legal determinations of the

bankruptcy court, employing the same standards of review as the district court. In

re Issac Leaseco, Inc., 389 F.3d 1205, 1209 (11th Cir. 2004). We review the

bankruptcy court’s factual findings for clear error and all questions of law de novo.

In re Int’l Admin. Servs., Inc., 408 F.3d 689, 698 (11th Cir. 2005). For a factual

finding to be clearly erroneous, we, “after reviewing all of the evidence, must be

left with a definite and firm conviction that a mistake has been committed.”

United States v. Rodriguez-Lopez, 363 F.3d 1134, 1137 (11th Cir. 2004)

(quotation omitted).

       “Fraud on the court must involve an unconscionable plan or scheme which is

designed to improperly influence the court in its decision . . . .” Davenport

Recycling Assocs. v. C.I.R., 220 F.3d 1255, 1262 (11th Cir. 2000) (alleged fraud

       1
       We granted Baron’s and Norman’s motion to adopt Meryl’s pro se brief and record excerpts.
We refer to the Lansons and Baron’s collectively as “the movants.”
on tax court). “It has been found only in those instances where the fraud vitiates

the court’s ability to reach an impartial disposition of the case before it.” Id.

      Upon review of the record, and upon consideration of the briefs of the

parties, we discern no reversible error. To the extent that the movants challenge

the legal finding, the bankruptcy court did not err in finding that, to demonstrate

the perpetration of fraud on the court, Baron’s and the Lansons must have

demonstrated an intentional scheme to perpetrate a fraud. Our law requires the

demonstration of a “plan or scheme . . . designed” to improperly influence the

court, which indicates that scienter is required. Moreover, to the extent that the

movants contend that recklessness satisfies this requirement, they did not raise the

argument before the bankruptcy court, and they do not develop it on appeal.

Accordingly, we do not consider this argument. See Narey, 32 F.3d at 1526-27;

Horsley, 304 F.3d at 1131 n.1.

      The bankruptcy court’s factual finding, that the attorneys did not intend at

any point to mislead or defraud the court, is supported by the evidence, and the

movants have not demonstrated that this finding and accompanying credibility

determinations were clearly erroneous. Looking at all of the evidence, one is not

left with a definite and firm conviction that the bankruptcy court committed a

mistake in finding no deliberate scheme designed to improperly influence the



                                            3
court.

         Because the Lansons and Baron’s have not demonstrated that the bankruptcy

court clearly erred in finding that the attorneys were credible and not involved in a

plan or scheme designed to improperly influence the court in its decision, we

affirm the district court’s decision affirming the bankruptcy court.

         AFFIRMED.




                                          4